USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOC #:
xX DATE FILED: _ 3/6/2020

 

 

VALENTIN REID, on behalf of himself and all others
similarly situated,

Plaintiff, : 19-cv-05562 (LJL)
-V-
ORDER
SELL IT SOCIAL, LLC,

Defendant.

 

LEWIS J. LIMAN, United States District Judge:

This case has been randomly reassigned to me for all purposes. On February 6, 2020, this
Court issued an order scheduling an initial pretrial conference for today at 10:00 a.m. Plaintiff
failed to appear. Accordingly, IT IS HEREBY ORDERED:

No later than March 20, 2020, Plaintiff shall submit a letter to the Court stating whether
he intends to prosecute this action and explaining why he failed to appear at the initial pretrial
conference that was scheduled for today at 10:00 a.m. If Plaintiff does not submit a letter to the
Court by March 20, 2020, this action may be dismissed for failure to prosecute pursuant to
Federal Rule of Civil Procedure 41(b).

 

SO ORDERED.
a Ae
og
Dated: March 6, 2020
New York, New York LEWIS J. LIMAN

United States District Judge
